Citation Nr: 0011599	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  96-18 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from February 1966 to 
January 1969.

The current appeal arose from a September 1994 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas.  The RO, in pertinent part, 
granted entitlement to service connection for PTSD with 
assignment of a 10 percent evaluation effective August 9, 
1993.

In February 1998 the RO granted entitlement to an increased 
evaluation of 30 percent for PTSD effective August 9, 1993.

In February 1999 the RO granted entitlement to an increased 
evaluation of 50 percent for PTSD effective from August 9, 
1993, and denied entitlement to a total disability rating for 
compensation purposes on the basis of individual 
unemployability (TDIU).

In April 2000 the veteran provided oral testimony at the RO 
via a videoconference with the undersigned Member of the 
Board of Veterans' Appeals (Board), a transcript of which has 
been associated with the claims file.  He presented testimony 
with respect to the issue of entitlement to a TDIU.  It 
appears the veteran is endeavoring to reopen a claim for a 
TDIU.  This issue has been neither procedurally prepared nor 
certified for appellate review and is referred to the RO for 
initial consideration.  Godfrey v. Brown, 7 Vet. App. 398 
(1995).


FINDING OF FACT

PTSD is productive of not more than severe social and 
industrial impairment.


CONCLUSION OF LAW

The criteria for an increased evaluation of 70 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  
38 C.F.R. §§ 4.7, 4.132, Diagnostic Code 9411 (effective 
prior to November 7, 19960;  38 C.F.R. § 4.130; Diagnostic 
Code 9411; 61 Fed. Reg. 52695-52702 (Oct. 8, 1996) (effective 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

A review of the service medical records discloses that the 
veteran served on active duty as an anti-tank assault man, 
which included a tour of duty in Vietnam.  His decorations 
include a Vietnam Service Medal with one Campaign Star, a 
Vietnam Campaign Medal, and a Vietnam Cross of Gallantry with 
Silver insignia.

The veteran submitted a claim for service connection for PTSD 
on August 9, 1993.

VA conducted a special psychiatric examination of the veteran 
in May 1995.  The veteran described the most traumatic event 
he witnessed while serving in Vietnam.  He reported that he 
had been self-employed as a real estate agent since 1980.  He 
went to his office daily, but did not perform as well as he 
could were it not for symptomatology associated with PTSD.  
He isolated himself and did not make contact with people, and 
was very surprised that he had been as successful as he had 
been considering how few social activities he participated 
in.

The veteran complained of dreams about Vietnam that had 
occurred about six times since he had returned.  He 
experienced intense psychological distress when exposed to 
events that resembled aspects of the traumatic event.  For 
example, on very humid days when he perceived odors that 
reminded him of the jungle, he felt very nervous.  He was 
bothered by hearing helicopters and phantom jets.  He made 
efforts to avoid thoughts or feelings associated with Vietnam 
until about five years earlier, but since then he had tried 
to explore these feelings a bit more.  He tried to avoid 
activities or situations that arouse recollections, except 
for his compulsion to watch Vietnam movies subsequent to 
which he felt worse.  He had watched one Vietnam war movie 
five times hoping to resolve some of the feelings that he had 
about the war; however, after such viewing, he felt badly.  

The veteran admitted to diminished interest in significant 
activities and feelings of detachment and estrangement from 
others.  He also had difficulty falling asleep and got about 
5 1/2 to 6 1/2 hours per night.  He additionally got some sleep 
by napping daily.  He had hypervigilance and exaggerated 
startle response.  The previous weekend he was talking to a 
man when a bottle rocket popped and he almost went to the 
ground.  He also said that he placed himself in dangerous 
situations.  He also described a situation when he came to 
the assistance of a policeman in the apprehension of a 
motorist.  

On examination the veteran was very polite.  His eye contact 
was decreased.  His speech was non-spontaneous and he had 
decreased psychomotor activity.  His mood was moderately 
depressed with constricted affect.  He was alert and oriented 
to person, place, and time.  He remembered three objects 
immediately, but could remember only one of them at five 
minutes showing some impairment of memory.  He could not 
spell the word "world" backwards, showing some impairment 
in concentration.  He corrected subtracted serial threes 
showing good calculation.  Thought processes were coherent, 
logical and goal directed without looseness of associations 
or flight of ideas.  There were no auditory or visual 
hallucinations, or homicidal or suicidal ideation.  His 
judgment and insight were good.  The pertinent diagnosis was 
PTSD.

On file is a letter from the veteran's attendant social 
worker and therapist dated in May 1995 from the local Vet 
Center.  They reported that he was consistent in keeping his 
appointment and was being scheduled for inpatient treatment 
at VA.  His symptomatology consisted of suddenly acting or 
feeling as if military experiences were happening again, 
feeling distant or cut off from people, feeling emotionally 
numb, and feeling hopeless regarding the future.  He 
experienced sleep disturbances, anger/rage episodes, 
hypervigilance, feeling of being "on-guard" or "on point", 
easy startle reaction, avoidant behavior regarding intensity 
of emotions tied to combat trauma, and survivor guilt.  He 
also experienced suicidal ideations and had experienced 
homicidal ideations.  He exhibited extreme isolating 
behavior.  

The veteran's problems with anger/rage were particularly 
disabling.  These symptoms had severely affected his social 
adaptability, negatively influencing family, religious and 
occupational relationships.  The disability had significantly 
limited his ability to produce income and had pursued income-
generating work where he worked for himself with very short 
term contact with customers.  Even with his efforts to 
accommodate work to the symptoms he experienced, he had not 
produced enough income to survive.  It was noted that the 
veteran experienced severe combat trauma and experienced 
severe PTSD symptoms with a major impact in all aspects of 
his life.

On file is a letter dated in January 1997 from the veteran's 
wife.  She provides her observations of the veteran's 
symptomatology.  She recorded that his biggest problem was 
anger.  He did not have the coping skills or tolerance to 
handle the smallest amount of stress.  Because of this, he 
could not work for anyone.  He did not trust anyone and had 
few friends.  The family did not understand him.  He was 
reclusive.  He was not able to maintain any relationships.  
His reaction to issues or problems was usually met with 
anger, or at best, indifference.  

Because the veteran was not comfortable with anyone outside 
their immediate family, his wife was often the target of his 
anger which in the past had included assaults.  She had 
called the police on him several times, had taken the 
children and left for several days, and had gotten him to 
leave.  In the last year he did not show promise of being any 
better, and even he had realized that he cannot control his 
own anger.  His emotional states were described as enraged or 
depressed.  Occasionally when he was in a good mood, everyone 
breathed a sigh of relief.  These good moods were short-lived 
as any small thing would set him off again.  His angry 
outbursts were said to hurt his children.  

In the first few years of their marriage the veteran threw 
his wife against the walls and she sought help from a women's 
crisis center.  He did not get along with his son from his 
first marriage, and due to inability to handle the usual 
teenage stresses they had heated words and just stopped 
talking to each with his son returning to live with his 
mother.  

After the veteran's treatment for cancer his depression never 
seemed to go away.  Money and/or business problems always got 
him depressed.  She was working full time and since the 
veteran had never worked for anyone, he did not understand 
overtime or normal job-related stress.

The veteran's wife stated that she had learned long before 
not to discuss her job either because he would get jealous or 
angry because of her problems.  He resented her job and 
perceived her as putting career ahead of family.  He did not 
realize that she was just trying to work hard to make more 
money to pay off the debts he had accumulated through bad 
business judgment.  

Several years before he decided that real estate was boring 
and decided to start a guide dog and hunting business.  This 
new business had never made a profit, yet for the last two 
years he had continued to throw more money into it.  She was 
of the opinion that his real estate business was more 
profitable.  He did not seem to realize that the purpose of 
work was to make money and pay bills so the family can 
survive.  His reality was that he should enjoy what he was 
doing even to the detriment of the family.

The veteran avoided family get-togethers.  The preparations 
for the wedding so disturbed him that he went to Canada to 
visit a service buddy prior to the wedding.  The family could 
not understand why he would avoid such a family event and his 
wife had to cover for his absence.  Due to his mishandling of 
their finances, they had to file for bankruptcy to keep their 
house.  While she had threatened divorce before, on the most 
recent occasion she found him with a pistol.  She convinced 
him to put down the pistol after she convinced him she would 
not leave him.

Associated with the claims file are VA mental health clinical 
records dated during the mid 1990's showing PTSD described as 
severe with additional symptomatology reported as isolation, 
nightmares, sleep disturbances, hypervigilance, avoidant 
behavior, anger/rage, relationship/intimacy issues, etc..

Associated with the claims file is a detailed statement 
referable to the veteran's occupational history during the 
1980's and 1990's.  He reported occupational experience as a 
real estate agent, manager, and in construction.  He reported 
a need to be in control of all situations, anger and rage, 
withdrawal from conflict, striking an employee on more than 
one occasion, biting off someone's ear, etc..

VA conducted a special psychiatric examination of the veteran 
in early December 1997.  He reported that he was not 
currently seeing a psychiatrist, but was seeing a counselor 
at the Vet Center.  About 1 1/2 years before he did see a 
psychiatrist who prescribed him medication which knocked him 
out and left him only about to stare out windows.  He 
therefore stopped taking the medication.  He complained of 
difficult sleeping, only four to five hours per night, with 
naps during the day.  He had a recurrent nightmare.

In order to avoid situations he moved out to a rural area.  
He had very little interface with the public, although he did 
own a kennel and took care of dogs.  He did some dog training 
and took paying customers on hunting trips.  This had 
provided little income and it had been difficult for his 
family to survive.  He was not functioning optimally because 
of PTSD symptoms.  He avoided placing himself in situations 
that "get out of hand."  Since he did not have to commute 
to work, his interactions with people were much less than 
would be the case with a regular job.

Problems related to PTSD included extreme anger and rage 
reactions over even slight stresses.  He had a strong 
survivor guilt.  He was easily startled and very 
hypervigilant or on guard.  He had episodes of depression, 
moreso in the last several years.  He recognized that even 
the business he was in was a reenactment of Vietnam 
experiences. In taking out hunting parties he was "taking 
out that patrol that I lost."  He was also putting himself 
in harms way with sometimes careless hunters shooting behind 
him.  He had been unable to work for anyone because of his 
problems with controlling his temper.  He was more 
successfully self-employed in real estate for awhile, but 
even then, he had problems getting along with people and his 
anger would cause him to lose a deal that he had been working 
on for six months.  He was eventually unable to handle this 
stress.


The veteran had had difficulty with his family.  He had 
confrontations with his son and he avoided many family 
events.  He had difficulty concentrating.  He had a sense of 
a foreshortened future and felt emotionally numb and cut off.  
On initial meeting the veteran appeared very guarded, 
hypervigilant, and slightly hostile.  As the interview 
progressed he became cooperative.  It became apparent that he 
was well educated, intelligent and highly articulate.  His 
psychomotor activity was somewhat increased.  Eye contact was 
good.  Speech was at a normal rate and rhythm.  His mood was 
slightly depressed.  Affect was constricted in range and 
intensity showing little variation in emotion.  

The veteran was alert and oriented to person, time, and 
place.  Recent and remote memory were intact.  Judgment and 
insight were good.  Intelligence was above average.  Thoughts 
were coherent, logical and goal directed.  There was no 
flight of ideas or looseness of associations.  He was not 
delusional.  He appeared slightly paranoid.  There were no 
auditory or visual hallucinations, or suicidal or homicidal 
ideations.  The examination diagnosis was PTSD, chronic and 
severe.  The Global Assessment of Functioning Score was 50.

The veteran provided oral testimony before the undersigned 
via a videoconference with the RO in April 2000.  He 
primarily discussed his job running a kennel for dogs, and 
pointed out that his earnings from such self-employment were 
minimal.

In April 2000 the veteran submitted, with waiver of initial 
review by the RO, additional documentation dated during the 
1990's referable to his psychotherapy and treatment for PTSD.  
His psychiatric symptomatology included recurrent nightmares, 
extreme hypervigilance, recurrent paranoia, persistent 
irritability, ruminations of combat experiences, difficulty 
maintaining orientation and with memory, suicidal ideation, 
anger, yelling, screaming, depression, etc..


Criteria

Disability evaluation are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155;  38 C.F.R. Part 4.

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. 
§ 4.41.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the appellant's claim is to be considered.  In 
initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (1999)

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.



Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

The Board notes that the VA Schedule for Rating Disabilities 
that addresses the disorders of the psychiatric system were 
amended, effective November 7, 1996.  61 Fed. Reg. 52695-
52702 (Oct. 8, 1996).  Thus, the regulatory criteria 
governing the evaluation of the appellant's PTSD changed 
while his claim was pending.

Where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant will apply unless Congress provided 
otherwise.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Under the regulations effective prior to November 7, 1996, 
where the ability to establish and maintain effective 
relationships with people was considerably impaired, and by 
reason of psychoneurotic symptoms the reliability, 
flexibility and efficiency levels were so reduced as to 
result in considerable industrial impairment, a 50 percent 
evaluation was provided.


Where the ability to establish and maintain effective and 
favorable relationships with people was severely impaired, 
and the psychoneurotic symptoms were of such severity and 
persistence that there was severe impairment in the ability 
to obtain or retain impairment, a 70 percent evaluation was 
provided.

Where the attitudes of all contacts except the most intimate 
were so adversely affected as to result in virtual isolation 
in the community, and there were totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior, with 
demonstrable inability to obtain or retain employment, a 100 
percent evaluation was provided.  38 C.F.R. § 4.132; 
Diagnostic Code 9411 (effective prior to November 7, 1996).

Effective November 7, 1996, occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week; difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships, a 50 percent evaluation is provided.

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent evaluation is 
provided.

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name, a 100 
percent evaluation is provided.  38 C.F.R. § 4.130; 
Diagnostic Code 9411 (effective November 7, 1996).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 4.3 
(1999).

Analysis

Initially, the Board finds that the veteran's claim of 
entitlement to an evaluation in excess of 50 percent for his 
PTSD is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); that is, a plausible claim has been presented.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  

The veteran's assertions concerning the severity of his PTSD 
(that are within the competence of a lay party to report) are 
sufficient to conclude that his claim for an increased 
evaluation for that disability is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board is also satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).  In this 
regard, the Board notes that the veteran has been afforded 
several comprehensive psychiatric examinations, provided oral 
testimony before the undersigned in support of claim, and 
provided a significant quantity of documentation referable to 
his treatment which has been associated with the claims file.  
His psychotherapy reports have been obtained assembled and 
made a permanent part of his claims file.  The Board is 
satisfied that the veteran's record is complete and the Board 
is not aware of, nor has the veteran referred to any 
additional pertinent evidence which has not already been 
obtained and/or requested and associated with the claims 
file.

The Board's review of the evidentiary record discloses that 
the veteran has been contending with the disabling 
manifestations of his PTSD symptomatology which has on 
numerous occasions been classified as severe in nature by VA 
psychiatric examiners as well as his attendant counselors and 
social workers.  The evidentiary record reflects a rather 
intense clinical picture of isolative behavior, domestic 
upheaval, and limited industrial ability.  The Board is of 
the opinion that the current 50 percent evaluation assigned 
by the RO does not adequately compensate the veteran for the 
nature and extent of severity of his PTSD.

As the Board noted earlier, the criteria for evaluation of 
psychiatric disorders changed effective November 7, 1996; in 
other words, during the course of the veteran's pursuit of 
his claim.  He is entitled to those criteria which are more 
favorable to him.  Of course, the amended criteria cannot be 
applied to his case prior to their effective date of November 
7, 1996.  DeSousa v. Gober, 10 Vet. App. 461 (1997); McKay v. 
Brown, 9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577 
(Fed. Cir. 1997).

Accordingly, the Board's application of the previous criteria 
permits the conclusion that the evidentiary record supports a 
70 percent evaluation for PTSD from the effective date of the 
grant of service connection; namely, August 9, 1993.  In this 
regard, the current 50 percent evaluation assigned by the RO 
contemplates not more than considerable social and industrial 
impairment.  The next higher evaluation of 70 percent does 
contemplate severe social and industrial impairment which has 
been clearly shown by the evidentiary record.

Effective November 7, 1996, the Board finds that both the 
previous as well as amended criteria permit the maintenance 
of the 70 percent evaluation.  In this regard, the record 
shows that with respect to the previous criteria, the 
veteran's PTSD has been productive of severely disabling 
symptomatology.  As to the revised criteria, he has 
experienced deficiencies in most areas of social and 
industrial impairment with respect to his family and work.  
There has been sufficient evidence of suicidal ideation as 
noted in correspondence from the appellant's wife, 
depression, impaired impulse control, difficulty in adjusting 
to social situations, and inability to establish and maintain 
effective relationships.  

The Board does not find that PTSD has been productive of 
total disablement under either the previous or amended 
criteria.  In this regard, there has been no total 
occupational and social disablement.  The record shows that 
the veteran, while not employed in the typical industrial 
setting, has nevertheless pursued occupations in real estate 
and running a kennel.  This employment has required, although 
not without attendant difficulty, exposure to other 
individuals on a regular though not necessarily frequent 
basis.  Additionally, while experiencing disabling 
symptomatology, the veteran has nonetheless maintained 
control of his mental faculties.

It cannot be said that either prior to or subsequent to 
implementation of the effective date of the criteria for 
rating psychiatric disorders, the veteran satisfied the 
requirements for a 100 percent evaluation.  

Without doubt his PTSD manifestations adversely affected his 
functioning from a social and industrial aspect, but not to a 
complete or totally disabling degree.  He did maintain 
employment and preserved his family.  He was never out of 
control of his mental faculties or with reality, and was 
adept in overall communications both in the social and 
industrial environments.  He was not unemployable due to the 
disabling manifestations of his PTSD which continued to 
adversely affect him to not more than a severe degree.  The 
veteran was never in virtual isolation in his community, nor 
did he ever experience totally incapacitating psychoneurotic 
episodes.  There was never a question of inability to perform 
activities of daily living.  He was never disoriented and 
memory loss was never to the extent that he forgot the names 
of close relatives, his occupation or his own name.

For the foregoing reasons and bases, it is the judgment of 
the Board that the record supports a grant of entitlement to 
an increased evaluation of 70 percent for PTSD effective from 
August 9, 1993.  As the Board noted earlier, this case 
involves the original rating assigned by the RO.  The Board 
finds no basis to assign staged ratings as the evidentiary 
record in its totality reflects not more nor less than severe 
disablement.

The United States Court of Appeals for Veterans Claims has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board, however, is still obligated to seek all issues that 
are reasonably raised from a liberal reading of documents or 
testimony of record and to identify all potential theories of 
entitlement to a benefit under the law or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
has neither provided nor discussed the criteria for 
assignment of an extraschedular evaluation.


The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find the veteran's disability picture to 
be unusual or exceptional in nature as to warrant referral of 
his case to the Director or Under Secretary for review for 
consideration of extraschedular evaluation.  The record does 
not show that PTSD has required frequent inpatient care.  The 
veteran's treatment has been outpatient with counselors and 
social workers.  While PTSD has prevented the veteran from 
working in a regular industrial environment entailing 
considerable contact with others, he has nevertheless spent 
many years engaging in occupations involving limited social 
contact and no prolonged interruptions have been evident in 
his record of employment due to PTSD.

The current schedular criteria adequately compensate the 
veteran for the current nature and extent of severity of his 
PTSD.  Having reviewed the record with these mandates in 
mind, the Board finds no basis for further action on this 
question.


ORDER

Entitlement to an increased evaluation of 70 percent for PTSD 
is granted, subject to the governing criteria applicable to 
the payment of monetary awards.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

